The opinion of the Court was delivered by
Royce, J.
This writ of error is brought to revise the decision of the County Court, in rejecting evidence of the confessions of Zebina Lillie, made after the alledged contract between the plaintiff and defendant, and offered for the purpose of defeating the action instituted by the plaintiff below, to enforce that contract. It must be remembered, that the parties below were at issue upon three questions: whether the promise declared on had been made by the defendant below; whether it was a valid promise, and whether it was still subsisting? And it must, therefore, appear, that the evidence offered had a legal tendency to affect some one of these questions, or it was rightly rejected. The confession of Zebina Lillie, that the costs had been paid to him, could have no tendency to prove or disprove the fact, that the defendant below had promised to pay them to Hpnnah Lillie. It had as little relation to the question whether that promise was valid and binding upon the parties to it. The *32only inquiry, then, is, whether such confession was proper evidence to show the promise to Hannah Lillie performed ; so that it was no longer a subsisting cause of action in her favour ? To answer this question in the affirmative, is to advance two other propositions, which are contained in the affirmation: first, that the confession was, in this case, legal evidence of the fact, that the costs had been paid to Zebina Lillie; and, secondly, that such payment would be a legal performance and satisfaction of the promise made to Hannah Lillie. Whether these positions can be supported, depends upon the relation in which Zebina Lillie stood to the subject matter of the suit below, at the time his confessions are supposed to have been made. He was joint administrator with Hannah Lillie, upon the estate of Benjamin Lillie, and as such had been a joint plaintiff with her, in the two actions in which the costs had accrued; and, in that capacity, had been jointly interested with her in the causes of action, and in the costs. This interest of his, however, being only that of a joint administrator, the act of Hannah Lillie was competent to defeat; for the authority of each executor or administrator is entire, and the act of one is equally effectual as the joint act of all. In her declaration below, she alledges, that, in consideration that those actions of trover should be discontinued, the defendant below promised her to restore to her the property for which they were brought, and to pay her the costs in those suits. And she alleges a performance of the consideration on her part, by having caused the suits to be discontinued. After verdict, we must suppose this declaration to have been sufficiently proved, in all its parts. Hence the receipts of Zebina Lillie, with the other evidence set forth in the bill of exceptions, can have no effect here, since they only constitute evidence affecting the truth of the declaration which the verdict has established. This contract between Hannah Lillie and the defendant below, (especially when executed on her part,) as between him and the estate of Benjamin Lillie, extinguished the suits, with all their consequences. They were merged in his promise to her, in her private and individual right. For the legal interest in a contract is limited by the contract itself, and exists only among the parties to it. The consequence is, that when Zebina Lillie’s confessions were made, he bad no interest in the subject to which they related; and, of course, his confessions were no legal evidence that the costs had, in fact, been paid to him; and that no payment to him, unless by the express or implied direction of Hannah Lillie, could have any operation on her right of recovery, upon the promise set forth in her declaration.
Charles Adams, attorney for plaintiff in error.
Jacob Maeclc, attorney for defendant in error.
Judgment, that there is no error in the record complained of, and the judgment below is affirmed.